Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000415
                                                         30-MAY-2018
                                                         01:08 PM



                          SCPW-18-0000415

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   PATRICK PRESCOTT, Petitioner,

                                 vs.

   THE HONORABLE FA’AUUGA TO’OTO’O, JUDGE OF THE CIRCUIT COURT
    OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                     (S.P.P. NO. 14-1-1836-08)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Patrick Prescott’s

petition for writ of mandamus, filed on May 17, 2018, and the

record, it appears that although the petition was filed almost

nine months ago, there is no showing that the petition was served

on the State of Hawai#i (“State”) or that petitioner is unable to

effect prompt service of the petition on the State in order to

trigger a response to the petition.    See HRPP Rules 40(d), (f),

and (g).   Thus, petitioner fails to demonstrate that he has a

clear and indisputable right to the requested relief or a lack of

alternative means to seek relief at this time.     See Kema v.
Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; rather, it is meant

to restrain a judge of an inferior court who has exceeded his or

her jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for writ

of mandamus is denied.

           DATED:   Honolulu, Hawai#i, May 30, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2